Citation Nr: 1442449	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-06 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to status post lumbosacral strain, degenerative arthritis of the lumbosacral spine by X-rays.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1976 to February 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A review of the Veteran's Virtual VA paperless claims file revealed copies of the Veteran's VA outpatient treatment records and a copy of the hearing brief from the Veteran's representative.


FINDINGS OF FACT

1.  The preponderance of the evidence is in favor of a finding that the Veteran's peripheral neuropathy of the left lower extremity is related to military service as secondary to his service-connected status post lumbosacral strain, degenerative arthritis of the lumbosacral spine by X-rays.

2.  The probative evidence of record does not support a finding that the Veteran's hepatitis C is related to military service via multi-use jet injections received during such service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for peripheral neuropathy of the left lower extremity as secondary to status post lumbosacral strain, degenerative arthritis of the lumbosacral spine by X-rays have been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).

2.  Hepatitis C was not incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

By letters dated in May 2008 and August 2008, the RO advised the Veteran of the evidence needed for claim substantiation and explained what evidence VA would obtain or assist in obtaining and what information or evidence the claimant was responsible for providing.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letters apprised the Veteran of the downstream disability rating and effective date elements for claims, as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was readjudicated in a supplemental statement of the case (SSOC) in August 2011.  The Board finds that VA's duty to notify has been met.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file. The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant Social Security Administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The Board notes that the Veteran's claims file does not indicate that he is in receipt of SSA benefits.

VA provided the Veteran with adequate medical examinations. The examinations were adequate because they contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation.  The information of record does not indicate that there is additional evidence relevant to the issue decided herein which has not been associated with the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.




Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  That regulation permits service connection not only for disability caused by service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See id; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

Peripheral Neuropathy

The Veteran contends that he suffers from pain in his left lower extremity that radiates from his service-connected status post lumbosacral strain, degenerative arthritis of the lumbosacral spine by X-rays.

The Veteran's service treatment records were absent for any discussion of radiating left lower extremity pain.

A review of the Veteran's private treatment records show that in 2008 he complained at a series of visits that he had pain in his left lower extremity that radiates from his service-connected status post lumbosacral strain, degenerative arthritis of the lumbosacral spine by X-rays.  No diagnosis or finding of relationship to the Veteran's lower back was made.

A review of the Veteran's VA outpatient treatment records shows that he has carried a diagnosis of sciatica throughout the relevant appeals period, without distinction as to which extremity it applied.  Treatment notes in 2011 show that the Veteran complained of pain in his left lower extremity that radiates from his service-connected status post lumbosacral strain, degenerative arthritis of the lumbosacral spine by X-rays.  No diagnosis or finding of relationship to the Veteran's lower back was made.

The Veteran was provided with a VA examination in August 2008.  At the examination, the Veteran complained of bilateral lower extremity pain that radiated from his lower back.  Although sensory, muscle strength, and reflex tests were normal, the examiner diagnosed the Veteran with lumbar strain and spondylosis with radicular pain into the lower extremities, presumably based upon the Veteran's subjective complaints and history of such.

The Veteran was administered an additional VA examination in December 2009.  At this examination, the Veteran only complained on neurological symptoms related to his right lower extremity.  Electromyography results only revealed involvement of the right lower extremity.  Only right lower extremity radiculopathy was diagnosed and found to be related to the service-connected status post lumbosacral strain, degenerative arthritis of the lumbosacral spine by X-rays.

The Veteran was administered an additional VA examination in August 2010.  At this examination, radiation of pain was only noted in the right extremity.

Hepatitis C

The Veteran contends that his currently diagnosed hepatitis C is related to instances of receiving injections from air gun jet injectors in military service.

A review of the Veteran's service treatment records is absent for any discussion of complaints or diagnoses related to hepatitis C.

A review of the Veteran's private treatment records and VA outpatient treatment records reveals that he was diagnosed with hepatitis C in January 2008.  The Veteran denied any risk factors with the exception of instances of receiving injections from air gun jet injectors in military service.  It was also noted that the Veteran had received a tattoo approximately 5 years earlier.

The Veteran was provided with a VA examination in January 2009.  The examiner, upon interview, review of the claims file, and objective testing, confirmed the Veteran's diagnosis of hepatitis C.  The examiner also noted a tattoo on the Veteran's left anterior chest completed approximately 2 to 3 years earlier.  The examiner maintained that the only possible risk factor that he could find would be a recent tattoo.  The examiner noted that the tattoo was the most likely source of transmission for hepatitis C.  The examiner maintained that the Veteran was "focused on the injections given in the military from the repeat gun."  The examiner noted that he had "no opinion as to any significant risk factor that could be a cause of his hepatitis C."

Analysis

Peripheral Neuropathy

In the present case, the Board finds that the Veteran has a current diagnosis, via an August 2008 VA examination, of radicular pain into the bilateral lower extremities related to his service-connected lumbosacral strain.  Additionally this diagnosis is supported by notations in the Veteran's 2008 private treatment records and 2011 VA outpatient treatment records in which the Veteran was found to have complaints of pain going from his lower back in to his left lower extremity.  Of note, the Veteran's VA outpatient treatment records throughout the applicable appeals period have shown a recurrent treating diagnosis of sciatica, without specific designation of any particular extremity.  Giving the Veteran the benefit of the doubt, and in light of the other surrounding evidence of complaints of left lower extremity radicular pain, the Board finds that this running diagnosis of sciatica also refers to the Veteran's left lower extremity peripheral neuropathy complaints.

As the Veteran has alleged service-connection via a secondary relationship to his service-connected status post lumbosacral strain, degenerative arthritis of the lumbosacral spine by X-rays, it is noted that the second element evidencing a service-connected condition is met.  See 38 C.F.R. § 3.310; see also Wallin, 11 Vet. App. at 512.  Therefore, the issue turns upon a finding of a nexus between the two.  Id.

Here the Veteran's left lower extremity radicular pain has been found by a competent VA examiner in the August 2008 examination report to be related to the Veteran's service-connected status post lumbosacral strain, degenerative arthritis of the lumbosacral spine by X-rays.  Although subsequent VA examinations in 2009 and 2010 have not found evidence of left lower extremity radicular pain, this does not negate the fact that the Veteran did have a documented diagnosis of such during the claims period, thereby meeting the requirement of a current diagnosis.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  There is nothing to suggest that the 2008 VA examination diagnosis was improper, as the examiner was a licensed physician who administered an in-person examination, based upon objective testing, interview, and review of the claims file.  Even so, the evidence of these conflicting competent VA examinations is at the very least in equipoise as to whether the Veteran has a diagnosis of left lower extremity radicular pain that is related to his service-connected status post lumbosacral strain, degenerative arthritis of the lumbosacral spine by X-rays.  Therefore, granting the Veteran the benefit of the doubt, entitlement to service connection for left lower extremity peripheral neuropathy is thus warranted.  See Gilbert, 1 Vet. App. at 49.

Hepatitis C

The Board recognizes Veterans Benefits Administration (VBA) Fast Letter 04-13 (June 29, 2004) which acknowledges that air gun injectors, commonly used to administer vaccinations to Vietnam-era service members, have been recognized as a "biologically plausible" means of transmission of hepatitis C.  Here, however, the VA examiner found that it was more likely that the Veteran's hepatitis C was contracted from a tattoo.  This opinion was rendered with full recognition of the Veteran's contention that an air gun injection caused his hepatitis C.  The examiner, however, did not find this mode of transmission to be the more likely cause of the hepatitis C.  There is no medical opinion to the contrary.  

Although the Veteran has indicated that he believes his hepatitis C resulted from immunizations received via an air gun or otherwise during service, the Veteran does not have the medical training or expertise to render a competent opinion as to whether he may have contracted hepatitis C, as this is a determination that is too complex to be made based on lay observation alone.  Although the Veteran is competent to state that he received shots via an air gun in service and the Board finds his testimony credible in that regard, the issue of whether his hepatitis C is related to those shots, or otherwise to service, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Indeed, the competent and credible medical opinion evidence of record indicates that his hepatitis C was likely contracted through another mode of transmission.  

Despite the medical evidence of current hepatitis C, the probative evidence of record does not support the Veteran's claim that his current hepatitis C is related to service.  The post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was many years after his separation from active duty service.  The evidence of record does not indicate hepatitis C symptomatology until many years after service.  Diagnosis happened in 2008, twenty years after service.

In sum, the examiner noted that the Veteran's recent tattoo is the most likely source of transmission of hepatitis C.  Thus, as there is no competent medical opinion that raises at least a 50 percent probability that the Veteran's hepatitis C is related to service as opposed to some other post-service risk factor, the Board must find that a causal relationship between the Veteran's service and hepatitis C, has not been established.  Therefore, the evidence is not in equipoise and the Veteran's hepatitis C is less likely as not related to service.  Gilbert, 1 Vet. App. at 4; 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  Entitlement to service connection for hepatitis C is denied.




ORDER

Entitlement to service connection for peripheral neuropathy of the left lower extremity as secondary to status post lumbosacral strain, degenerative arthritis of the lumbosacral spine by X-rays is granted.

Entitlement to service connection for hepatitis C is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


